       Case 1:19-cv-00610-LJL-RWL Document 187 Filed 02/05/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK                                         2/5/2021
------------------------------------------------------X
JOSH WEBBER, et al.,                                  :
                                                      :       19-CV-610 (RWL)
                                    Plaintiffs,       :
                                                      :
                  - against -                         :       ORDER
                                                      :
DAMON ANTHONY DASH, et al.,                           :
                                                      :
                                    Defendants. :
----------------------------------------------------- X
ROBERT W. LEHRBURGER, United States Magistrate Judge.

        This resolves Plaintiffs’ letter motions for termination sanctions at Dkt. 182 and

184. Once again, Defendant Dash has frustrated completing his deposition, and the fact

that he was the only person involved in the deposition who could not be clearly heard is

highly suspect. That said, the Court cannot conclude from the transcript submitted, the

videographer’s affidavit (which is not notarized) and Plaintiff’s affidavit (also not

notarized), that the problems with Dash’s audibility were intentionally caused by Dash

purposefully speaking in a low voice behind the two masks he was wearing.             The

transcript reflects several instances where Dash’s testimony is recorded, where Dash

directly answered the question asked, and where Dash apparently brought the

microphone in closer proximity to his face. There also are no recorded instances where

Dash expressed his desire to be elsewhere or that he did not have time to be at the

deposition.      Accordingly, the motions for terminating sanctions are denied without

prejudice. Defendants’ request for sanctions is denied. The parties shall cooperate to

complete Mr. Dash’s deposition by March 10, 2021. The burden is on Dash to make sure

that the deposition is completed without incident. Failure to comply with this order may

result in sanctions, including termination sanctions.

                                                          1
     Case 1:19-cv-00610-LJL-RWL Document 187 Filed 02/05/21 Page 2 of 2




                                          SO ORDERED.



                                          _________________________________
                                          ROBERT W. LEHRBURGER
                                          UNITED STATES MAGISTRATE JUDGE

Dated: New York, New York
       February 5, 2021

Copies transmitted this date to all counsel of record.




                                             2
